Opinion issued February 11, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-19-00521-CR
                           ———————————
                   ANTHONY GLENN FOBBS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1529897


                         MEMORANDUM OPINION

      Appellant, Anthony Glenn Fobbs, has filed a motion to dismiss the appeal.

Although the motion does not contain appellant’s signature, a letter, which does

include his signature, attached to the motion indicates that appellant wishes to

dismiss the appeal. See TEX. R. APP. P. 42.2(a). We have not issued a decision in
the appeal. The Clerk of this Court has sent a duplicate copy to the trial court

clerk. Id.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2